DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         DAMIEN GILLIAMS,
                            Appellant,

                                    v.

 TRACEY COLE, Chair of Sebastian Voters Against Gilliams and Parris,
 CITY CLERK JEANETTE WILLIAMS, and LESLIE ROSSWAY SWAN,
           Indian River County Supervisor of Elections,
                           Appellees.

                              No. 4D20-1970

                              [June 24, 2021]

   Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Indian River County; Janet C. Croom, Judge; L.T. Case No. 31-2020-CA-
000475.

  Elaine L. Thompson, Brandon, for appellant.

   Andrea G. Amigo and Lyman H. Reynolds, Jr. of Roberts Reynolds
Bedard & Tuzzio, PLLC, West Palm Beach, for appellee City Clerk Jeanette
Williams.

  Dylan Reingold, County Attorney, Vero Beach, for appellee Leslie
Rossway Swan, Indian River County Supervisor of Elections.

   No appearance for appellee Tracey Cole, Chair of Sebastian Voters
against Gilliams and Parris.

PER CURIAM.

  Affirmed.

GROSS, MAY and DAMOORGIAN, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.